Citation Nr: 1228325	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  06-33 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for a foot condition has been received.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel



INTRODUCTION

The Veteran served on active duty for training purposes (ACDUTRA) from May to August 1979, and active duty from December 1981 to December 1984, and October 1985 to February 1989.  He has additional service in the Army National Guard of Pennsylvania.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2006 rating decision in which the RO denied, inter alia, the petition to reopen a claim for service connection for a foot condition.  In May 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in October 2006.

In his October 2006 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In a November 2006 statement, the Veteran indicated that he desired a Board video-conference hearing.  A January 2007 letter informed the Veteran that his hearing was scheduled in February 2007.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

In August 2008, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing the requested development, the RO in Huntington, West Virginia, continued to deny the claim (as reflected in an April 2009 supplemental SOC (SSOC)), and returned this matter to the Board.

In August 2009, the Board, again, remanded the petition to reopen the claim for service connection for flat feet, to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a February 2011 SSOC) and returned this matter to the Board for appellate consideration.

Thereafter, in May 2011, the Board, again, remanded the claim on appeal (then characterized as a request to reopen a claim for service connection for flat feet) to the RO, via the AMC, for further action, to include additional procedural and evidentiary development.  After completing the requested development, the AMC continued to deny the claim (as reflected in an April 2012 SSOC) and returned this matter to the Board for appellate consideration.

In characterizing the claim on appeal, the Board notes that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board has characterized the appeal as set forth on the title page.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they include additional VA treatment records that are not contained within the paper record; such records were reviewed and considered by the RO in its April 2012 adjudication of this appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In an August 2003 rating decision, the RO denied a request to reopen a previously denied claim of service connection for a foot condition; although notified of the denial in an August 2003 letter, the Veteran did not initiate an appeal of the decision.  

3.  No new evidence associated with the claims file since the August 2003 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a foot condition, or raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 2003 rating decision in which the RO denied a petition to reopen a claim for service connection for a foot condition is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2011).

2.  As pertinent evidence received since the August 2003 denial is not new and material, the criteria for reopening the claim for service connection for a foot condition are not met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific to requests to reopen, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for benefits.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In accordance with the Board's August 2008 remand directives, an October 2008 post-rating letter properly notified the Veteran that his claim had been previously denied because the evidence of record indicated that his diagnosed pes planus was congenital in nature, and thus not causally related to military service.  Furthermore, while a November 2002 VA examiner indicated that the Veteran's military service may have aggravated his foot pain, the RO found no definitive relationship between the current condition and active duty.  

In addition to the above, the October 2008 letter specifically advised the Veteran that, in order to be considered material, the evidence must pertain to the reasons his claim was previously denied.  It also informed the Veteran that, in order to be considered new and material, the evidence would have to raise a reasonable possibility of substantiating the claim, and could not simply be repetitive or cumulative of the evidence of record at the time of the previous denial.  The October 2008 letter also provided notice to the appellant regarding what information and evidence was needed to satisfy the elements of the underlying claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter additionally provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The letter further specifically informed the Veteran to submit any evidence in his possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  

The Board finds the October 2008 letter meets the Pelegrini, Dingess/Hartman, and Kent content of notice requirements (as applicable).  Moreover, any defect in the timing of such notice is rendered nonprejudicial to the Veteran in light of SSOCs dated in April 2009, February 2011, and April 2012 which reflect readjudication of the claim.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, including outpatient treatment records from the Lebanon VA Medical Center (VAMC) (including the Camp Hill Outpatient Clinic) dated through March 16, 2012.  The Board also finds that no additional RO action on the claim, prior to appellate consideration, is required.  

The Board notes that it previously remanded the matter on appeal in August 2009 and May 2011 for development of possible service treatment records pertaining to treatment obtained at the Aschaffenburg Army Health Clinic in 1983 and the Stuttgart Army Health Clinic in 1981 and/or 1982.  Review of the record reflects that the AMC contacted the National Personnel Records Center (NPRC) for a search of the clinical records for these facilities.  However, in December 2010, the NPRC replied that the records had been searched and no information pertinent to the Veteran found.  Thereafter, the AMC concluded that these clinical records were unavailable and that further attempts to obtain them would be futile.  Thus, in October 2011, the AMC notified the Veteran of VA's efforts and that such records could not be located; it also notified him of alternative types of evidence he might submit to supplement the record in lieu of the missing service treatment records.  See 38 C.F.R. § 3.159(e).  

The Veteran was given ample opportunity to present evidence in connection with his appeal, and in certain cases, was specifically asked to submit evidence and/or information regarding service and post-service treatment of his feet (i.e., a March 2010 letter asking for additional information and/or records from Evelyn G. Frederick Health Center).   No further RO action in this regard is required,

The Board acknowledges that the Veteran was not afforded a VA examination in connection with his claim.  However, as will be discussed below, as new and material evidence to reopen the claim has not been received since the prior denial, no such examination is required.  See 38 C.F.R. § 3.159(c)(4)(iii) (2011).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental abnormalities are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  The Board notes, however, that service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). 

The Veteran's claim for service connection for a bilateral foot condition was initially denied in a December 1996 rating decision.  The evidence then of record consisted of statements of the Veteran and service treatment records.  Pertinent to the RO's determination, the report of a July 1985 enlistment examination notes asymptomatic flat feet with a self-reported history of foot trouble.  Also of record was a February 1987 podiatry consult (in Frankfurt, Germany) for chronic foot pain.  The assessment was plantar fasciitis strain; pes planus was also observed with a tender arch.  Leather arch supports were prescribed.  Thereafter, in August 1987, the Veteran was again seen on Sick Call for a four-week history of foot pain and swollen ankles; no diagnosis was provided.  The January 1989 separation examination report indicates that there were  no clinical abnormalities of the feet and the Report of Medical History noted "flat feet" under foot trouble.  No post-service medical evidence was submitted by the Veteran in support of his claim.  

Given the foregoing evidence, the RO denied the Veteran's claim on the basis that there was no evidence of continuity of foot problems from discharge from military service.  

The Veteran filed a request to reopen his claim for service connection for a foot condition in July 2002.  At such time, he noted a history of "bad feet" since 1997.  Lay statements submitted in conjunction with the Veteran's claim indicated that he acknowledged a flat foot disability prior to entry in the Pennsylvania Army National Guard in the late 1970s, but denied any "really bad problems" with his feet prior to 1978.  He also indicated that he sought treatment for flare-ups during service and that he experienced most of his problems with prolonged running and standing.  The Veteran did not assert a history of continuity of problems since service, but instead noted that his feet had gotten worse over the last "couple of years."  He submitted treatment records from Evelyn G. Frederick Health Center noting plantar fasciitis.  In November 2002, a VA examiner assessed the Veteran's foot condition as bilateral congenital pes planus.  Due to the congenital nature of the Veteran's condition, it was the reviewing physician's opinion that service did not cause pes planus; however, he indicated that it was possible the military could have aggravated his foot pain.  

In an August 2003 rating decision, the RO denied the Veteran's petition to reopen the claim for service connection for a bilateral foot condition.  The RO acknowledged that the then current treatment records showed a diagnosis of plantar fasciitis, but noted that there was no discussion as to the etiology of such disease.  Additionally, while the November 2002 VA examination report reflected an assessment of bilateral pes planus, such disability was found to be congenital, and there was nothing to indicate a definitive relationship between his current condition and any possible aggravation due to service.  

Although notified of the RO's August 2003 denial in a letter dated that same month, the Veteran did not initiate an appeal.  See 38 C.F.R. §§ 20.200.  The RO's August 2003 denial of this claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In December 2005, the Veteran filed to reopen his previously denied claim for flat feet.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decisionmakers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, 'new' evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or 'merely cumulative' of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's December 1993 rating decision.  Furthermore, for purposes of the 'new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since August 2003 includes additional outpatient records from the Lebanon VAMC (including the Camp Hill Outpatient Clinic), a January 2011 X-ray from Hershey Medical Center, and additional statements by the Veteran in support of his claim.  

While the Board finds the foregoing medical evidence is 'new' in that it was not previously before agency decisionmakers, the Board also determines that this evidence is not 'material' for purposes of reopening the claim for service connection.  Simply stated, the evidence does not relate to any basis for the prior final denial-that the Veteran's congenital pes planus was not aggravated by superimposed disease or injury during service, and that the evidence did not otherwise support a finding that there exists a medical nexus between current foot disability and service.  VA outpatient records show that the Veteran has been treated for various chronic conditions, including chronic foot pain, since November 2002.  More recently, primary care notes dated in April 2010 and January 2011 show treatment for pes planus (flat feet); a January 2011 X-ray also revealed indicates bilateral moderate osteoarthritis of the first metatarsophalangeal joints and subchondral sclerosis and collapse of the left third metatarsal head.  Pertinent to the petition to reopen, however, none of the medical records associated with the file since August 2003 these records include any medical comment or opinion as to the etiology of foot disability or complaints, to include as to whether the Veteran pes planus was aggravated by military service.  

As for the Veteran's statements that he has current foot disability that is medically-related to service, the Board points out that similar assertions were before the RO at the time of the August 2003 rating decision.  The Board also points out that a lay person without appropriate medical training and expertise is not competent to render a probative (persuasive) opinion on a medical matter such as the etiology of current foot disability.   See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layman is generally not capable of opining on matters requiring medical knowledge).  Therefore, where, as here, resolution of the appeal turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen the previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a foot condition, the August 2003 RO denial remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


ORDER

As new and material evidence to reopen the claim for service connection for a foot condition has not been received, the appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


